OduiN, Judge,
delivered tbe following opinion:
In this ease Maria Mata, widow of Bird, bas.asked leave of tbe court to bring a suit against tbe receiver, Albert Lee, based upon ber claim tbat part of tbe property in tbo possession of tbe receiver under tbe order of tbis court, was obtained from ber by fraud, and tbat sbe is entitled to bave tbe instrument annulled and also to an accounting..
Upon tbe bearing of tbe petition for leave to sue tbe receiver, it was conceded by counsel for tbe receiver tbat tbe said petitioner, Maria Mata, widow of Bird, ought to be entitled to bring a suit against tbe receiver, but it was insisted tbat this suit should be brought before tbe Insular district court at Humaeao, because tbe defendants -in tbe original bill and tbo said petitioner are all domiciled in the Island of Porto Pico.
Of course, if there were no receivership and if tbe widow, Maria Mata, was suing tbe widow, Isabel Lopez Cruz, such suit would necessarily be brought in tbe Insular court, but, inasmuch as tbe property -involved is in tbe possession of a receiver ap*354pointed by tbe IJnited States district court, it is clearly within the discretion of the judge of the latter court to direct whether this proposed suit against tbe receiver • shall be brought in the Insular court or in this court.'
Of course the judge who is at present presiding over the United States district court is not seeking for more labors to perform than those which necessarily fall upon his shoulders. But in considering'the forum which shall grant a hearing to the said widow, Maria Mata, it is only fair to take into consideration the matter of costs and expenses to the parties litigant. This present controversy involves property of so large a value that the case will probably ultimately go to the circuit court of appeals at Boston in any event, and it is only fair to take into consideration that if the proposed suit shall be filed in the Insular court at ITumacao the proceedings will bo in Spanish, and there will be two appeals, one in Spanish to the Supreme Court of Porto Rico, and a second appeal in English to the circuit court of appeals at Boston. It is safe to say that the actual costs of litigation in that form would be five times the amount of costs if the litigation would proceed in the United States district court.
Eor this reason alone, it is ordered that the proposed suit proceed against the receiver in this court, and, inasmuch as counsel for the receiver has already been served with a copy of the cause of action, it is now ordered that the receiver do answer the same on or before the 2d day of January, 1922.